DETAILED ACTION
Status of Claims
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
Applicant asserts that the combination of Bathen, Wang, and Zhang, fails to disclose “validating the proposal as an agreement between the first blockchain member and the second blockchain member in response to receiving digital signatures at the blockchain from the first blockchain member and the second blockchain member” because validation of a proposal created by a first blockchain member by a second blockchain member does not mean that the first and second members are entering into an agreement. The examiner respectfully disagrees.
	When considering the term “agreement” under broadest reasonable interpretation, the examiner must conclude that an “agreement” constitutes any acceptance of terms and conditions between two or more parties. In the case of Wang, Wang discloses the receipt of an endorsed transaction proposal from a first peer node which is subsequently validated/ensorsed by a second peer node. The examiner asserts that the act of validation/endorsement would be considered an “agreement” based upon the previously mentioned broadest reasonable interpretation of the term. Specifically, a mutual acceptance between the first and second peer has been reached that the transaction proposal is valid/proper. Therefore, the examiner asserts that the aforementioned limitation is fully disclosed by the previously cited prior art.
	Applicant’s additional arguments have been considered and are moot in view of new grounds for rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoo et al. (US 20200074548 A1) in view of Wang (US 10365922 B1) in further view of Zhang et al. (US 20210233673 A1).

In regards to Claims 1, 8, and 15, Aidoo discloses:
A method, comprising: identifying, by a blockchain in a blockchain network, a proposal created by a first blockchain member in the blockchain network to enter into an agreement with a second blockchain member in the blockchain network (See Aidoo: Para. [0083] – Aidoo discloses a calculation node sending/creating a request/proposal to other member nodes in a blockchain to have at least a second member node resubmit data values. The examiner asserts that it is clear to one of ordinary skill in the art that the action of the second blockchain member resubmitting the data values requires an agreement between the calculation node and the second blockchain member that the resubmission is to be performed. The examiner also asserts that it is clear to one of ordinary skill in the art that in order for the calculation node to send the request/proposal, the node must create said request/proposal as the request/proposal is not received from another element by the calculation node); 
executing, by the blockchain, a smart contract in response to the identifying the proposal (See Aidoo: Para. [0083] – Aidoo discloses executing a smart contract, by a smart contract module network node, a member of the distributed node network, in response to the received request/proposal)

Aidoo fails to explicitly disclose:
wherein the smart contract performs: generating a key/value pair for the proposal,
creating a writeset comprising the key/value pair,
storing the writeset in the blockchain, and 
validating a proposal as an agreement between the first blockchain member and the second blockchain member in response to receiving digital signatures at the blockchain from the first blockchain member and the second blockchain member

However, in a similar field of endeavor, Wang discloses:
generating a key/value pair for a proposal (See Wang: col. 9, lines 54-60 – “In some implementations, this transaction proposal is a request to generate a new block on the distributed ledgers 231. Such a block may include key value pairs for the new version of the application, such as date, time, an application identifier, the application name, internal version number; semantic version, device qualifier, and so forth.” – Wang discloses the generation of a transaction proposal including a key value pair for a new version of an application. It is obvious to one of ordinary skill in the art that this key value pair would need to be generated in order to be included into the transaction proposal) 
creating a writeset comprising the key/value pair (See Wang: col. 9-10, lines 65-67 and 1-10 – “With the transaction proposal inputs (e.g., the key value pairs and the signature) as arguments, endorsing peers invoke the EndorseTransaction function 403. The EndorseTransaction function 403 is then executed to produce transaction results that may include a response value, a read set, and a write set. In some implementations, a response value includes a response status (e.g., an HTTP status code 200 (SUCCESS) indicating the endorsement transaction was successful). A read set may include versions of key value pairs that are to be read in the distributed ledger 231. A write set may include the versions of key value pairs that are to be written in distributed ledger 231” – Wang discloses producing transaction results including a write set using the transaction proposal inputs which include the key value pair),
storing the writeset in a blockchain (See Wang: col 10, lines 5-8 – “A write set may include the versions of key value pairs that are to be written in distributed ledger 231.” – Wang discloses a writeset that is to be stored in a distributed ledger/blockchain),
validating a proposal as an agreement between the first blockchain member and the second blockchain member (See Wang: col. 11-12, lines 66-67 and 1-6 – “At 510, an endorsed transaction proposal is generated based on validating the proposal responses according to an endorsement policy. The endorsed transaction proposal may include the received proposal response and the transaction proposal. The endorsement policy may include a threshold for a number of proposal response received and/or receiving the proposal response from a particular one of the peer nodes.” – Wang discloses the generation of an endorsed transaction proposal, which constitutes an agreement when considering the term “agreement” under broadest reasonable interpretation, as a response to validation of the proposal by a specific number of peer nodes including the receiving node.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the programmed steps executed by smart contract used to validate a proposal disclosed by Aidoo for the method steps for generating a key/value pairs, a writeset, and storing said writeset into a blockchain to validate a proposal as disclosed by Wang increasing the overall security of the invention through the implementation of a stricter proposal validation process ensuring that proposals are much more difficult to fake/spoof.

However, the combination of Aidoo and Wang fails to explicitly disclose:
in response to receiving digital signatures at the blockchain from the first blockchain member and the second blockchain member

However, in a similar field of endeavor, Zhang discloses:
receiving a digital signatures at the blockchain from a blockchain member (See Zhang: Para. [0019] – “Optionally, receiving the security data of the Internet of Things system sent by other blockchain nodes further comprises: receiving a digital signature for the security data and a public key for a blockchain node sending the security data; wherein the digital signature for the security data is generated based on the security data and a private key for the blockchain node sending the security data; and verifying the security data with other blockchain nodes, and storing the verified security data in the blockchain database for said each blockchain node comprises: verifying the security data based on the digital signature for the security data and the public key for the blockchain node sending the security data, and storing the verified security data in the blockchain database for said each blockchain node.” – Zhang discloses a plurality of blockchain nodes capable of transmitting, to other nodes on the blockchain, a digital signature associated with their respective security data, public key, and private key)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the received digital signatures from blockchain members for the purposes of verification/validation disclosed by Zhang for the validation information received from a plurality of network nodes for purposes of endorsement/validation as disclosed by Aidoo and Wang thus allowing for the receipt of the digital signatures from the first and second blockchain associated with the proposal to factor into the endorsement/validation determination increasing the overall security strength of the invention through a functional increase is security standards due to an incorporation of additional, relevant, and associated data elements to the proposal validation/verification process.

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoo in view of Wang in further view of Zhang and Kondo (US 20180365686 A1).

In regards to Claim 2, 9, and 16, the combination of Aidoo, Wang, and Zhang discloses the method of claim 1 but fails to explicitly disclose:
invoking a sending function of a smart contract to store the proposal in a notification as part of a blockchain transaction; identifying a request to access the proposal; and invoking a proposal access function of the smart contract.

However, in a similar field of endeavor, Kondo discloses:
invoking a sending function of a smart contract; identifying a request to access; and invoking a access function of the smart contract (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be called while the smart contract is running (i.e., before the expiration time is reached), but conventionally there is no way to access the data when the expiration time of the smart contract has been reached and the smart contract is no longer running.” – Kondo discloses invoking the functionality of a smart contract on a blockchain in order to access data stored on said blockchain).

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to use the smart contract functionality of Kondo in order to store the proposal of the combination of Aidoo, Wang, and Zhang in the blockchain and allow access to information regarding said transaction in order to increase the overall usefulness of the system by ensuring that user are able to access data on the blockchain.

In regards to Claim 3, 10, and 17, the combination of Aidoo, Wang, Zhang, and Kondo discloses the method of claim 2. Aidoo, Wang, and Zhang fails to explicitly disclose:
wherein the proposal access function is invoked with a private key associated with the second blockchain member.

However, Kondo discloses:
the proposal access function (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be called while the smart contract is running (i.e., before the expiration time is reached), but conventionally there is no way to access the data when the expiration time of the smart contract has been reached and the smart contract is no longer running.”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the private key of a member node of the combination of Aidoo, Wang, and Zhang in combination with the proposal access function of Kondo in order to increase the overall security of the system by ensuring the any access of information on the blockchain required a private key for authorization.

In regards to Claim 4, 11, and 18, the combination of Aidoo, Wang, and Zhang discloses:
The method of claim 1, further comprising: receiving the proposal and a private key associated with the first blockchain member (See Wang: col. 1, lines 66-67 – “generating a transaction proposal that includes key value pairs” – Wang discloses generating a transaction proposal including key value pairs which include a public and private key for each transaction member)

The combination of Aidoo, Wang, and Zhang fails to explicitly disclose:
at a computing node configured to execute the smart contract.

Kondo discloses:
a computing node configured to execute the smart contract (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be called while the smart contract is running”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the computing node configured to execute a smart contract of Kondo in order to receive the proposal and private key of the system of the combination of Aidoo, Wang, and Zhang in order to increase the overall efficiency of the system by leveraging automated smart contract functionality.

Claims 5-6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoo in view of Wang, in further view of Zhang and Subramaniam (US 20200014527 A1)

In regards to Claim 5, 12, and 19, the combination of Aidoo, Wang, and Zhang discloses the method of claim 1 but fails to explicitly disclose:
further comprising: generating a different key/value pair for a notification used to transfer the proposal, and wherein creating the writeset further comprises including the different key/value pair in the writeset.

However, in a similar field of endeavor, Subramaniam discloses:
Generating a different key/value pair (See Subramaniam: Para. [0153] – “For example, a first key pair can be dedicated for use in viewing a first set of one or more blocks of the blockchain-based ledger 602 and a second, different key pair can be dedicated for use in viewing a second, different set of one or more blocks of the blockchain-based ledger 602. Other examples are possible as well.” – Subramaniam discloses a system capable of using/generating different key pairs for different access instances of the blockchain). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the different key/value pair for different accesses of Subramaniam for the notification and writeset of the combination of Aidoo, Wang, and Zhang in order to increase the overall security of the system by ensuring that spoofed key pairs cannot be reused to access other data on the blockchain.

In regards to Claim 6, 13, and 19 the combination of Aidoo, Wang, Zhang, and Subramaniam discloses the method of claim 5. the combination of Aidoo, Wang, and Zhang fails to explicitly disclose:
wherein the agreement comprises the key/value pair and the different key/value pair.

Subramaniam discloses:
the different key/value pair (See Subramaniam: Para. [0153] – “For example, a first key pair can be dedicated for use in viewing a first set of one or more blocks of the blockchain-based ledger 602 and a second, different key pair can be dedicated for use in viewing a second, different set of one or more blocks of the blockchain-based ledger 602. Other examples are possible as well.”).

Therefore, it would have been obvious to one of ordinary skill in the art to include the different key/value pair of Subramaniam in combination with the key/value pair of the combination of Aidoo, Wang, and Zhang into the agreement of the combination of Aidoo, Wang, and Zhang in order to increase the transparency of the overall system by including all the key pairs within the final agreement.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoo in view of Wang in further view of Zhang, Subramaniam, and Yoon et al. (US 20190354693 A1)

In regards to Claim 7, 14, and 20, the combination of Aidoo, Wang, Zhang, and Subramaniam discloses the method of claim 5 but fails to explicitly disclose:
further comprising: generating a universally unique identifier (UUID) that identifies the agreement; and creating the notification to include the UUID and names of the first blockchain member.

However, in a similar field of endeavor, Yoon discloses:
Generating a universally unique identifier (See Yoon: Para. [0048] – “In this step, the data owner (or blockchain node acting on behalf of the data owner) generates a UUID of the data, a symmetric key for the data, and metadata of the medical data.”).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the UUID generation of Yoon the identify the agreement of the combination of Aidoo, Wang, Zhang, and Subramaniam as well as create the notification of the combination using the UUID of Yoon in combination with the name of the first blockchain member of the combination of Aidoo, Wang, Zhang, and Subramaniam in order to increase the overall security of the system by ensuring spoofing cannot occur due to the use of a UUID.

Conclusion                                                                                                                                        
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (US 20170344987 A1) generally discloses a method for addition of a block to a permissioned blockchain after transmission of a proposal message including a digital signature and a hashed proposed block header.
Verma et al. (US 20190322426 A1) generally discloses a method for preventing tampering with a package through the use of a digital signature produced using a public key and private key
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS K PHAN/Examiner, Art Unit 3685                    


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685